TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 30, 2013



                                     NO. 03-11-00448-CR


                                   Jeffrey Schott, Appellant

                                                   v.

                                  The State of Texas, Appellee




         APPEAL FROM THE 331ST DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

judgment of conviction: IT IS ORDERED, ADJUDGED AND DECREED by the Court that

the trial court’s judgment of conviction is in all things affirmed; and it appearing that the

appellant is indigent and unable to pay costs, that no adjudication as to costs is made; and that

this decision be certified below for observance.